Exhibit 10.7

Stockholder’s and Registration Rights Agreement

by and between

Windstream Services, LLC

and

Communications Sales & Leasing, Inc.

Dated as of April 24, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I    Definitions    Section 1.01 Definitions   1    Section 1.02
Interpretation   6    Article II    Registration Rights   

Section 2.01

Registration   8   

Section 2.02

Piggyback Registrations   11   

Section 2.03

Registration Procedures   12   

Section 2.04

Underwritten Offerings or Exchange Offers   19   

Section 2.05

Registration Rights Agreement with Participating Banks   20   

Section 2.06

Registration Expenses Paid by CS&L   20   

Section 2.07

Indemnification   20   

Section 2.08

Reporting Requirements; Rule 144   22   

Section 2.09

Registration Rights Covenant   23    Article III    Stockholder’s Agreement   

Section 3.01

Voting of CS&L Common Stock   23   

Section 3.02

Certain Additional Agreements   24   

Section 3.03

Specific Performance   24    Article IV    Miscellaneous   

Section 4.01

Term   25   

Section 4.02

Counterparts; Entire Agreement; Corporate Power   25   

Section 4.03

Disputes   25   

Section 4.04

Amendment   26   

Section 4.05

Waiver of Default   26   

Section 4.06

Successors, Assigns and Transferees   26   

Section 4.07

Further Assurances   27   

Section 4.08

Performance   27   

Section 4.09

Notices   27   

Section 4.10

Severability   28   

Section 4.11

No Reliance on Other Party   28   

Section 4.12

Registrations, Exchanges, etc   29   

Section 4.13

Mutual Drafting   29   

Exhibit A

Form of Agreement to be Bound

 

i



--------------------------------------------------------------------------------

STOCKHOLDER’S AND REGISTRATION RIGHTS AGREEMENT

This Stockholder’s and Registration Rights Agreement (this “Agreement”) is made
as of April 24, 2015 by and between Windstream Services, LLC, a Delaware limited
liability company (“Windstream”), and Communications Sales & Leasing, Inc., a
Maryland corporation and wholly owned subsidiary of Windstream (“CS&L”).
Capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to them in Section 1.01.

RECITALS

A. Pursuant to the Separation and Distribution Agreement, dated as of March 26,
2015 (the “Separation and Distribution Agreement”), by and among Windstream
Holdings, Inc., a Delaware corporation (“WHI”), Windstream and CS&L, Windstream
will distribute to WHI and WHI will thereafter distribute to WHI’s stockholders
(together, the “Distribution”), at least 80.1% of the outstanding shares of
common stock, par value $0.0001 per share, of CS&L (the “Common Stock”).

B. Windstream or any of its Affiliates to whom such shares may be transferred
pursuant to the terms of this Agreement may Sell those shares of Common Stock
that Windstream receives pursuant to the Separation and Distribution Agreement
but that are not distributed in the Distribution (the “Retained Shares”) through
one or more transactions, including pursuant to one or more transactions
registered under the Securities Act.

C. CS&L desires to grant to the WHI Group the Registration Rights for the
Retained Shares and other Registrable Securities, subject to the terms and
conditions of this Agreement.

D. The WHI Group desires to grant CS&L a proxy to vote the Retained Shares in
proportion to the votes cast by CS&L’s other stockholders and to agree to
certain related restrictions, subject to the terms and conditions of this
Agreement.

AGREEMENTS

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

“Affiliate” means, when used with respect to a specified Person, a Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person. As used in
this definition, the term “control” (including with



--------------------------------------------------------------------------------

correlative meanings, “controlled by” and “under common control with”), when
used with respect to any specified Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
other interests, by contract, agreement, obligation, indenture, instrument,
lease, promise, arrangement, release, warranty, commitment, undertaking or
otherwise. Notwithstanding the foregoing, it is expressly agreed that, from and
after the Distribution Date, no member of the CS&L Group shall be deemed to be
an Affiliate of any member of the WHI Group, and no member of the WHI Group
shall be deemed to be an Affiliate of any member of the CS&L Group.

“Agreement” has the meaning set forth in the preamble.

“Ancillary Filings” has the meaning set forth in Section 2.03(a)(i).

“Blackout Notice” has the meaning set forth in Section 2.01(d).

“Blackout Period” has the meaning set forth in Section 2.01(d).

“Board” means the board of directors of CS&L.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions doing business in New York, New York are authorized
or obligated by law or required by executive order to be closed.

“Common Stock” has the meaning set forth in the recitals.

“CS&L” has the meaning set forth in the preamble and shall include CS&L’s
successors by merger, acquisition, reorganization or otherwise.

“CS&L Group” means CS&L, each Subsidiary of CS&L immediately after the
Distribution Date and each Affiliate of CS&L immediately after the Distribution
Date (in each case, other than any member of the WHI Group).

“CS&L Public Sale” has the meaning set forth in Section 2.02(a).

“Debt” means any indebtedness of any member of the WHI Group, including debt
securities, notes, credit facilities, credit agreements and other debt
instruments, including, in each case, any amounts due thereunder.

“Debt Exchanges” means one or more Public Debt Exchanges or Private Debt
Exchanges.

“Demand Registration” has the meaning set forth in Section 2.01(a).

“Disadvantageous Condition” has the meaning set forth in Section 2.01(d).

“Dispute” has the meaning set forth in Section 4.03(a).

“Distribution” has the meaning set forth in the recitals.

 

2



--------------------------------------------------------------------------------

“Distribution Date” means the date and time at which the Distribution occurs.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
any successor thereto, and any rules and regulations promulgated thereunder, all
as the same shall be in effect from time to time.

“Exchange Offer” means an exchange offer of Registrable Securities for
outstanding securities of a Holder.

“Governmental Authority” means any nation or government, any state, municipality
or other political subdivision thereof, and any entity, body, agency,
commission, department, board, bureau, court, tribunal or other instrumentality,
whether federal, state, local, domestic, foreign or multinational, exercising
executive, legislative, judicial, regulatory, administrative or other similar
functions of, or pertaining to, government and any executive official thereof.

“Group” means the WHI Group or the CS&L Group, as applicable.

“Holder” means any member of the WHI Group, so long as such Person holds any
Registrable Securities, and any Permitted Transferee, so long as such Person
holds any Registrable Securities.

“Indemnifying Party” has the meaning set forth in Section 2.07(c).

“Indemnitee” has the meaning set forth in Section 2.07(c).

“Initiating Holder” has the meaning set forth in Section 2.01(a).

“Loss” and “Losses” have the meaning set forth in Section 2.07(a).

“Offering Confidential Information” means, with respect to a Piggyback
Registration, (i) CS&L’s plan to file the relevant Registration Statement and
engage in the offering so registered, (ii) any information regarding the
offering being registered (including the potential timing, price, number of
shares, underwriters or other counterparties, selling stockholders or plan of
distribution) and (iii) any other information (including information contained
in draft supplements or amendments to offering materials) provided to any
Holders by CS&L (or by third parties) in connection with a Piggyback
Registration; provided, that Offering Confidential Information shall not include
information that (x) was or becomes generally available to the public (including
as a result of the filing of the relevant Registration Statement) other than as
a result of a disclosure by any Holder, (y) was or becomes available to any
Holder from a source not bound by any confidentiality agreement with CS&L or
(z) was otherwise in such Holder’s possession prior to it being furnished to
such Holder by CS&L or on CS&L’s behalf.

“Other Holders” has the meaning set forth in Section 2.01(f).

“Participating Banks” means such investment banks that engage in any Debt
Exchange with one or more members of the WHI Group.

“Permitted Transferee” means any Transferee and any Subsequent Transferee.

 

3



--------------------------------------------------------------------------------

“Person” means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity and any Governmental Authority.

“Piggyback Registration” has the meaning set forth in Section 2.02(a).

“Private Debt Exchange” means a private exchange pursuant to which one or more
members of the WHI Group shall Sell some or all of their Registrable Securities
to one or more Participating Banks in exchange for Debt in a transaction or
transactions not required to be registered under the Securities Act.

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including post-effective
amendments, and all other material incorporated by reference in such prospectus.

“Public Debt Exchange” means a public exchange pursuant to which one or more
members of the WHI Group shall Sell some or all of their Registrable Securities
to one or more Participating Banks in exchange for Debt in a transaction or
transactions registered under the Securities Act.

“Registrable Securities” means the Retained Shares and any shares of Common
Stock or other securities issued with respect to, in exchange for, or in
replacement of such Retained Shares (including (i) any and all securities of
CS&L into which the shares of Common Stock are converted, exchanged or
substituted in any recapitalization or other capital reorganization by CS&L and
(ii) any and all securities of any kind whatsoever of CS&L or any successor or
permitted assign of CS&L (whether by merger, consolidation, sale of assets or
otherwise) which may be issued on or after the date hereof in respect of, in
conversion of, in exchange for or in substitution of, the shares of Common
Stock), in each case as appropriately adjusted for any stock dividends, or other
distributions, stock splits or reverse stock splits, combinations,
recapitalizations, mergers, consolidations, exchange offers or other
reorganizations occurring after the date hereof; provided, that the term
“Registrable Securities” excludes any security (i) the offering and Sale of
which has been registered effectively under the Securities Act and which has
been Sold in accordance with a Registration Statement, (ii) that has been Sold
by a Holder in a transaction or transactions exempt from the registration and
prospectus delivery requirements of the Securities Act under Section 4(a)(1)
thereof (including transactions pursuant to Rule 144 but excluding any Private
Debt Exchange) such that the further Sale of such securities by the transferee
or assignee is not restricted under the Securities Act or (iii) that has been
Sold by a Holder in a transaction in which such Holder’s rights under this
Agreement are not, or cannot be, assigned.

“Registration” means a registration with the SEC of the offer and Sale to the
public of any Registrable Securities under a Registration Statement. The terms
“Register” and “Registering” shall have correlative meanings.

“Registration Expenses” means all expenses incident to the CS&L Group’s
performance of or compliance with this Agreement, including all
(i) registration, qualification and filing fees, (ii) fees and expenses of
compliance with securities or blue sky laws (including reasonable fees and
disbursements of counsel in connection with blue sky qualifications within the
United States of

 

4



--------------------------------------------------------------------------------

any Registrable Securities being registered), (iii) printing expenses,
messenger, telephone and delivery expenses, (iv) internal expenses of the CS&L
Group (including all salaries and expenses of employees of members of the CS&L
Group performing legal or accounting duties), (v) fees and disbursements of
counsel for CS&L and customary fees and expenses for independent certified
public accountants retained by the CS&L Group (including the expenses of any
comfort letters or costs associated with the delivery by the CS&L Group members’
independent certified public accountants of comfort letters customarily
requested by underwriters) and (vi) fees and expenses of listing any Registrable
Securities on any securities exchange on which the shares of Common Stock are
then listed and Financial Industry Regulatory Authority registration and filing
fees; but excluding any fees or disbursements of any Holder, all expenses
incurred in connection with the printing, mailing and delivering of copies of
any Registration Statement, any Prospectus, any other offering documents and any
amendments and supplements thereto to any underwriters and dealers; any
underwriting discounts, fees or commissions attributable to the offer and Sale
of any Registrable Securities; any fees and expenses of the underwriters or
dealer managers, the cost of preparing, printing or producing any agreements
among underwriters, underwriting agreements and blue sky or legal investment
memoranda, any selling agreements and any other similar documents in connection
with the offering, Sale, distribution or delivery of the Registrable Securities
or other shares of Common Stock to be sold, including any fees of counsel for
any underwriters in connection with the qualification of the Registrable
Securities or other shares of Common Stock to be Sold for offering and Sale or
distribution under state securities laws, any stock transfer taxes, and
out-of-pocket costs and expenses relating to any investor presentations on any
“road show” presentations undertaken in connection with marketing of the
Registrable Securities and any fees and expenses of any counsel to the Holders,
underwriters or dealer managers.

“Registration Period” has the meaning set forth in Section 2.01(c).

“Registration Rights” means the rights of the Holders to cause CS&L to Register
Registrable Securities pursuant to Article II.

“Registration Statement” means any registration statement of CS&L filed with, or
to be filed with, the SEC under the rules and regulations promulgated under the
Securities Act, including the related Prospectus, amendments and supplements to
such registration statement, including post-effective amendments, and all
exhibits and all material incorporated by reference into such registration
statement. For the avoidance of doubt, it is acknowledged and agreed that such
Registration Statement may be on any form that shall be applicable, including
Form S-11, Form S-3 or Form S-4 and may be a Shelf Registration Statement.

“Retained Shares” has the meaning set forth in the recitals.

“Sale” means the direct or indirect transfer, sale, assignment or other
disposition of a security. The terms “Sell” and “Sold” shall have correlative
meanings.

“SEC” means the U.S. Securities and Exchange Commission.

 

5



--------------------------------------------------------------------------------

“Securities Act” means the U.S. Securities Act of 1933, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“Separation and Distribution Agreement” has the meaning set forth in the
recitals.

“Shelf Registration Statement” means a Registration Statement of CS&L for an
offering of Registrable Securities to be made on a delayed or continuous basis
pursuant to Rule 415 under the Securities Act (or similar provisions then in
effect).

“Subsequent Transferee” has the meaning set forth in Section 4.06(b).

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, joint venture or partnership of which such Person
(i) beneficially owns, either directly or indirectly, more than fifty percent
(50%) of (x) the total combined voting power of all classes of voting securities
of such Person, (y) the total combined equity interests or (z) the capital or
profit interests, in the case of a partnership, or (ii) otherwise has the power
to vote, either directly or indirectly, sufficient securities to elect a
majority of the board of directors or similar governing body.

“Transferee” has the meaning set forth in Section 4.06(b).

“Underwritten Offering” means a Registration in which Registrable Securities are
Sold to an underwriter or underwriters on a firm commitment basis for reoffering
to the public.

“WHI” has the meaning set forth in the preamble and shall include WHI’s
successors by merger, acquisition, reorganization or otherwise.

“WHI Group” means WHI, each Subsidiary of WHI immediately after the Distribution
Date and each Affiliate of WHI immediately after the Distribution Date (in each
case other than any member of the CS&L Group).

“Windstream” has the meaning set forth in the preamble and shall include
Windstream’s successors by merger, acquisition, reorganization or otherwise.

Section 1.02 Interpretation.

In this Agreement, unless the context clearly indicates otherwise:

(a) words used in the singular include the plural, and words used in the plural
include the singular;

(b) references to any Person include such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement, and a reference to such Person’s “Affiliates” or “Subsidiaries” shall
be deemed to mean such Person’s Affiliates or Subsidiaries, as applicable,
following the Distribution Date;

 

6



--------------------------------------------------------------------------------

(c) any reference to any gender includes the other gender and the neuter;

(d) the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation”;

(e) the words “shall” and “will” are used interchangeably and have the same
meaning;

(f) the word “or” shall have the inclusive meaning represented by the phrase
“and/or”;

(g) any reference to any Article, Section, Exhibit or Schedule means such
Article or Section of, or such Exhibit or Schedule to, this Agreement, as the
case may be, and references in any Section or definition to any clause means
such clause of such Section or definition;

(h) the words “herein,” “hereunder,” “hereof,” “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision of this Agreement;

(i) any reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;

(j) any reference to any law (including statutes and ordinances) means such law
(including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

(k) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including”;

(l) the table of contents and titles to Articles and headings of Sections
contained in this Agreement have been inserted for convenience of reference only
and shall not be deemed to be a part of or to affect the meaning or
interpretation of this Agreement;

(m) any portion of this Agreement obligating a party to take any action or
refrain from taking any action, as the case may be, shall mean that such party
shall also be obligated to cause its relevant Subsidiaries to take such action
or refrain from taking such action, as the case may be;

(n) the language of this Agreement shall be deemed to be the language the
parties hereto have chosen to express their mutual intent, and no rule of strict
construction shall be applied against any party; and

 

7



--------------------------------------------------------------------------------

(o) except as otherwise indicated, all periods of time referred to herein shall
include all Saturdays, Sundays and holidays; provided, however, that if the date
to perform the act or give any notice with respect to this Agreement shall fall
on a day other than a Business Day, such act or notice may be performed or given
timely if performed or given on the next succeeding Business Day.

ARTICLE II

REGISTRATION RIGHTS

Section 2.01 Registration.

(a) Prior to the fifth anniversary of the Distribution Date, the WHI Group or,
following the Sale or Transfer by the WHI Group of at least 90% of the
Registrable Securities owned by it on the date of this Agreement, any Holders
acting together which collectively hold 10% or more of the then outstanding
Registrable Securities (collectively, the “Initiating Holder”) shall have the
right to request that CS&L file a Registration Statement, on behalf of itself
or, in the case of the WHI Group, on behalf of the Participating Banks, with the
SEC on the appropriate registration form for all or part of the Registrable
Securities held by such Initiating Holder, by delivering a written request
thereof to CS&L specifying the number of Registrable Securities such Initiating
Holder wishes to register (a “Demand Registration”); provided, that Holders may
not make more than one Demand Registration during any 90-day period prior to the
first anniversary of the Distribution Date and not more than two Demand
Registrations during any subsequent 365-day period (unless, with respect to any
such Demand Registration, such Demand Registration is withdrawn prior to the
filing of a Registration Statement or the Registration effected pursuant thereto
becomes subject to a Blackout Period, in each case pursuant to Section 2.01(d)).
CS&L shall (i) within five days of the receipt of a Demand Registration, give
written notice of such Demand Registration to all Holders of Registrable
Securities (other than the Initiating Holder), (ii) use its reasonable best
efforts to prepare and file the Registration Statement as expeditiously as
possible but in any event within 30 days of such request, and (iii) use its
reasonable best efforts to cause the Registration Statement to become effective
in respect of such Demand Registration in accordance with the intended method of
distribution set forth in the written request delivered by the Initiating
Holder. CS&L shall include in such Registration all Registrable Securities with
respect to which CS&L receives, within the 10 days immediately following the
receipt by the Holder(s) of such notice from CS&L, a request for inclusion in
the Registration from the Holder(s) thereof. Each such request from a Holder of
Registrable Securities for inclusion in the Registration shall also specify the
aggregate amount of Registrable Securities proposed to be Registered. The
Initiating Holder may request that the Registration Statement be on any
appropriate form, including Form S-11 in the case of secondary equity offerings,
Form S-4 in the case of an Exchange Offer or a Shelf Registration Statement, and
CS&L shall effect the Registration on the form so requested.

(b) The Holders may collectively make a total of two Demand Registration
requests pursuant to Section 2.01(a) (including any exercise of rights to Demand
Registration transferred pursuant to Section 4.06 and including any exercise of
rights to Demand Registration made pursuant to any registration rights agreement
entered into pursuant to Section 2.05).

 

8



--------------------------------------------------------------------------------

(c) CS&L shall be deemed to have effected a Registration for purposes of this
Section 2.01 if the Registration Statement is declared effective by the SEC or
becomes effective upon filing with the SEC and remains effective until the
earlier of (i) the date when all Registrable Securities thereunder have been
Sold and (ii) 60 days from the effective date of the Registration Statement (or
from the date the applicable Prospectus is filed with the SEC if CS&L is
satisfying a request for a Demand Registration by filing a Prospectus under an
effective Shelf Registration Statement) (the “Registration Period”). No
Registration shall be deemed to have been effective if the conditions to closing
specified in the underwriting agreement or dealer manager agreement, if any,
entered into in connection with such Registration are not satisfied by reason of
a wrongful act, misrepresentation or breach of such applicable underwriting
agreement or dealer manager agreement by any member of the CS&L Group. If during
the Registration Period, such Registration is interfered with by any stop order,
injunction or other order or requirement of the SEC or other Governmental
Authority or the need to update or supplement the Registration Statement, the
Registration Period shall be extended on a day-for-day basis for any period in
which the Holder(s) is unable to complete an offering as a result of such stop
order, injunction or other order or requirement of the SEC or other Governmental
Authority.

(d) With respect to any Registration Statement, whether filed or to be filed
pursuant to this Agreement, if CS&L shall reasonably determine, upon the good
faith advice of legal counsel, that maintaining the effectiveness of such
Registration Statement or filing an amendment or supplement thereto (or, if no
Registration Statement has yet been filed, filing such a Registration Statement)
would require the public disclosure of material nonpublic information concerning
any transaction or negotiations involving CS&L or any of its consolidated
Subsidiaries that would require the public disclosure of material non-public
information concerning any transaction or negotiations involving CS&L or any of
its consolidated subsidiaries that would materially interfere with such
transaction or negotiations (a “Disadvantageous Condition”), CS&L may, for the
shortest period reasonably practicable, and in any event for not more than 30
consecutive calendar days (a “Blackout Period”), notify the Holders whose offers
and Sales of Registrable Securities are covered (or to be covered) by such
Registration Statement (a “Blackout Notice”) that such Registration Statement is
unavailable for use (or will not be filed as requested). Upon the receipt of any
such Blackout Notice, the Holders shall forthwith discontinue use of the
Prospectus contained in any effective Registration Statement; provided, that, if
at the time of receipt of such Blackout Notice any Holder shall have Sold its
Registrable Securities (or have signed a firm commitment underwriting agreement
with respect to the purchase of such shares) and the Disadvantageous Condition
is not of a nature that would require a post-effective amendment to the
Registration Statement, then CS&L shall use its reasonable best efforts to take
such action as to eliminate any restriction imposed by federal securities laws
on the timely delivery of such Registrable Securities to the extent permitted
under such applicable laws prior to disclosure of material information relating
to such Disadvantageous Condition. When any Disadvantageous Condition as to
which a Blackout Notice has been previously delivered shall cease to exist, CS&L
shall as promptly as reasonably practicable notify the Holders and take such
actions in respect of such Registration Statement as are otherwise required by
this Agreement. The effectiveness period for any Demand Registration for which
CS&L has given notice of a Blackout Period shall be increased by the length of
time of such Blackout Period. CS&L shall not impose, in any 365-day period, more
than two Blackout Periods; such Blackout Periods shall not be permitted to run
consecutively; and such Blackout Periods may not be prompted by the same
Disadvantageous Condition. If CS&L declares a

 

9



--------------------------------------------------------------------------------

Blackout Period with respect to a Demand Registration for a Registration
Statement that has not yet been declared effective, (i) the Holders may by
notice to CS&L withdraw the related Demand Registration request without such
Demand Registration request counting against the number of Demand Registration
requests permitted to be made under Section 2.01(b) and (ii) the Holders shall
not be responsible for any of CS&L’s related Registration Expenses.

(e) If the Initiating Holder so indicates at the time of its request pursuant to
Section 2.01(a), such offering of Registrable Securities shall be in the form of
an Underwritten Offering or an Exchange Offer, and CS&L shall include such
information in the written notice to the Holders required under Section 2.01(a).
In the event that the Initiating Holder intends to Sell the Registrable
Securities by means of an Underwritten Offering or Exchange Offer, the right of
any Holder to include Registrable Securities in such registration shall be
conditioned upon such Holder’s participation in such Underwritten Offering or
Exchange Offer and the inclusion of such Holder’s Registrable Securities in the
Underwritten Offering or the Exchange Offer to the extent provided herein. The
Holders of a majority of the outstanding Registrable Securities being included
in any Underwritten Offering or Exchange Offer shall select the underwriter(s)
in the case of an Underwritten Offering or the dealer manager(s) in the case of
an Exchange Offer, provided that such underwriter(s) or dealer manager(s) are
reasonably acceptable to CS&L.

(f) If the managing underwriter or underwriters of a proposed Underwritten
Offering of Registrable Securities included in a Registration pursuant to this
Section 2.01 inform(s) in writing the Holders participating in such Registration
that, in its or their opinion, the number of securities requested to be included
in such Registration exceeds the number that can be Sold in such offering
without being reasonably likely to have a significant adverse effect on the
price, timing or distribution of the securities offered or the market for the
securities offered, the number of Registrable Securities to be included in such
Registration shall be (i) reduced to the maximum number recommended by the
managing underwriter or underwriters and (ii) allocated first to any members of
the WHI Group participating in the Registration, and then pro rata among the
other Holders, including the Initiating Holder (other than any member of the WHI
Group), in proportion to the number of Registrable Securities each Holder has
requested to be included in such Registration; provided, that the Initiating
Holder may notify CS&L in writing that the Registration Statement shall be
abandoned or withdrawn, in which event CS&L shall abandon or withdraw such
Registration Statement. In the event the Initiating Holder notifies CS&L that
such Registration Statement shall be abandoned or withdrawn prior to the filing
of the Registration Statement, such Holder shall not be deemed to have requested
a Demand Registration pursuant to Section 2.01(a), and CS&L shall not be deemed
to have effected a Demand Registration pursuant to Section 2.01(c). If the
amount of Registrable Securities to be underwritten has not been limited in
accordance with the first sentence of this Section 2.01(f), CS&L and the holders
of Common Stock or, if the Registrable Securities include securities other than
Common Stock, the holders of securities of the same class of those securities
included in the Registrable Securities, in each case, other than the Holders
(“Other Holders”), may include such securities for their own account or for the
account of Other Holders in such Registration if the underwriter(s) so agree and
to the extent that, in the opinion of such underwriter(s), the inclusion of such
additional amount will not adversely affect the offering of the Registrable
Securities included in such Registration.

 

10



--------------------------------------------------------------------------------

Section 2.02 Piggyback Registrations.

(a) Prior to the earlier to occur of the fifth anniversary of the Distribution
Date or the date on which the Registrable Securities then held by the Holder(s)
represents less than 1% of CS&L’s then-issued and outstanding Common Stock (or,
if the Registrable Securities include securities other than Common Stock, less
than 1% of CS&L’s then-issued and outstanding securities of the same class as
the securities included in the Registrable Securities), if CS&L proposes to file
a Registration Statement (other than a Shelf Registration) or a Prospectus
supplement filed pursuant to a Shelf Registration Statement under the Securities
Act with respect to any offering of such securities for its own account and/or
for the account of any Person (other than (i) a Registration under Section 2.01,
(ii) a Registration pursuant to a Registration Statement on Form S-8 or on Form
S-4 or similar form that relates to a transaction subject to Rule 145 under the
Securities Act, (iii) in connection with any dividend reinvestment or similar
plan, (iv) for the sole purpose of offering securities to another entity or its
security holders in connection with the acquisition of assets or securities of
such entity or any similar transaction or (v) a Registration in which the only
Common Stock being registered is Common Stock issuable upon conversion of debt
securities that are also being registered) (each, a “CS&L Public Sale”), then,
as soon as practicable, but in any event not less than 15 days prior to the
proposed date of filing such Registration Statement, CS&L shall give written
notice of such proposed filing to each Holder, and such notice shall offer such
Holders the opportunity to Register under such Registration Statement such
number of Registrable Securities as each such Holder may request in writing
(each, a “Piggyback Registration”). Subject to Section 2.02(b) and
Section 2.02(c), CS&L shall use its commercially reasonable efforts to include
in a Registration Statement with respect to a CS&L Public Sale all Registrable
Securities that are requested to be included therein within five Business Days
after the receipt of any such notice; provided, however, that if, at any time
after giving written notice of its intention to Register any securities and
prior to the effective date of the Registration Statement filed in connection
with such Registration, CS&L shall determine for any reason not to Register or
to delay Registration of the CS&L Public Sale, CS&L may, at its election, give
written notice of such determination to each such Holder and, thereupon, (x) in
the case of a determination not to Register, shall be relieved of its obligation
to Register any Registrable Securities in connection with such Registration,
without prejudice, however, to the rights of any Holder to request that such
Registration be effected as a Demand Registration under Section 2.01 and (y) in
the case of a determination to delay Registration, shall be permitted to delay
Registering any Registrable Securities for the same period as the delay in
Registering such other shares of Common Stock in the CS&L Public Sale. No
Registration effected under this Section 2.02 shall relieve CS&L of its
obligation to effect any Demand Registration under Section 2.01.

(b) In the case of any Underwritten Offering, each Holder shall have the right
to withdraw such Holder’s request for inclusion of its Registrable Securities in
such Underwritten Offering pursuant to Section 2.02(a) at any time prior to the
execution of an underwriting agreement with respect thereto by giving written
notice to CS&L of such Holder’s request to withdraw and, subject to the
preceding clause, each Holder shall be permitted to withdraw all or part of such
Holder’s Registrable Securities from a Piggyback Registration at any time prior
to the effective date thereof.

 

11



--------------------------------------------------------------------------------

(c) If the managing underwriter or underwriters of any proposed Underwritten
Offering of a class of Registrable Securities included in a Piggyback
Registration informs CS&L and each Holder in writing that, in its or their
opinion, the number of securities of such class that such Holder and any other
Persons intend to include in such offering exceeds the number that can be Sold
in such offering without being reasonably likely to have an adverse effect on
the price, timing or distribution of the securities offered or the market for
the securities offered, then the securities to be included in such Registration
shall be (i) first, all securities of CS&L and any other Persons (other than
CS&L’s executive officers and directors) for whom CS&L is effecting the
Registration, as the case may be, proposes to Sell, (ii) second, the number, if
any, of Registrable Securities of such class that, in the opinion of such
managing underwriter or underwriters, can be Sold without having such adverse
effect, with such number to be allocated pro rata among the Holders that have
requested to participate in such Registration based on the relative number of
Registrable Securities of such class requested by such Holder to be included in
such Sale, (iii) third, the number of securities of executive officers and
directors of CS&L for whom CS&L is effecting the Registration, as the case may
be, with such number to be allocated pro rata among the executive officers and
directors and (iv) fourth, any other securities eligible for inclusion in such
Registration, allocated among the holders of such securities in such proportion
as CS&L and those holders may agree.

(d) After a Holder has been notified of its opportunity to include Registrable
Securities in a Piggyback Registration, such Holder (i) shall treat the Offering
Confidential Information as confidential information, (ii) shall not use any
Offering Confidential Information for any purpose other than to evaluate whether
to include its Registrable Securities (or other shares of Common Stock) in such
Piggyback Registration, (iii) shall not trade while aware of such Offering
Confidential Information if such information shall constitute material
non-public information unless and until such information shall become public or
shall cease to be material, and (iv) shall not disclose any Offering
Confidential Information to any Person other than such of its agents, employees,
advisors and counsel as have a need to know such Offering Confidential
Information, and to cause such agents, employees, advisors and counsel to comply
with the requirements of this Section 2.02(d); provided, that any such Holder
may disclose Offering Confidential Information if such disclosure is required by
legal process, but such Holder shall cooperate with CS&L to limit the extent of
such disclosure through protective order or otherwise, and to seek confidential
treatment of the Offering Confidential Information.

Section 2.03 Registration Procedures.

(a) In connection with CS&L’s Registration obligations under Section 2.01 and
Section 2.02, CS&L shall use its reasonable best efforts to effect such
Registration to permit the offer and Sale of such Registrable Securities in
accordance with the intended method or methods of distribution thereof as
expeditiously as reasonably practicable and, in connection therewith, CS&L
shall, and shall cause the members of the CS&L Group to:

(i) prepare and file the required Registration Statement, including all exhibits
and financial statements and, in the case of an Exchange Offer, any document
required under Rule 425 or Rule 165 with respect to such Exchange Offer
(collectively, the “Ancillary Filings”) required under the Securities Act to be
filed therewith, and before filing with the SEC a Registration

 

12



--------------------------------------------------------------------------------

Statement or Prospectus, or any amendments or supplements thereto, (A) furnish
to the underwriters or dealer managers, if any, and to the Holders, copies of
all documents prepared to be filed, which documents shall be subject to the
review and comment of such underwriters or dealer managers and such Holders and
their respective counsel, and provide such underwriters or dealers managers, if
any, and such Holders and their respective counsel reasonable time to review and
comment thereon and (B) not file with the SEC any Registration Statement or
Prospectus or amendments or supplements thereto or any Ancillary Filing to which
the Holders or the underwriters or dealer managers, if any, shall reasonably
object;

(ii) prepare and file with the SEC such amendments and post-effective amendments
to such Registration Statement and supplements to the Prospectus and any
Ancillary Filing as may be reasonably requested by the participating Holders;

(iii) promptly notify the participating Holders and the managing underwriters or
dealer managers, if any, and, if requested, confirm such advice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by any member of the CS&L Group (A) when the
applicable Registration Statement or any amendment thereto has been filed or
becomes effective, the applicable Prospectus or any amendment or supplement to
such Prospectus has been filed, or any Ancillary Filing has been filed, (B) of
any comments (written or oral) by the SEC or any request (written or oral) by
the SEC or any other Governmental Authority for amendments or supplements to
such Registration Statement, such Prospectus or any Ancillary Filing, or for any
additional information, (C) of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement, any order
preventing or suspending the use of any preliminary or final Prospectus or any
Ancillary Filing, or the initiation or threatening of any proceedings for such
purposes, (D) if, at any time, the representations and warranties (written or
oral) in any applicable underwriting agreement or dealer manager agreement cease
to be true and correct in all material respects and (E) of the receipt by any
member of the CS&L Group of any notification with respect to the suspension of
the qualification of the Registrable Securities for offering or Sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose;

(iv) (A) promptly notify each participating Holder and the managing
underwriter(s) or dealer manager(s), if any, when CS&L becomes aware of the
occurrence of any event as a result of which the applicable Registration
Statement, the Prospectus included in such Registration Statement (as then in
effect) or any Ancillary Filing contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statements therein (in
the case of such Prospectus and any preliminary Prospectus, in light of the
circumstances under which they were made) not misleading, or if for any other
reason it shall be necessary during such time period to amend or supplement such
Registration Statement, Prospectus or any Ancillary Filing in order to

 

13



--------------------------------------------------------------------------------

comply with the Securities Act, and (B) in either case, as promptly as
reasonably practicable thereafter, prepare and file with the SEC, and furnish
without charge to each participating Holder and the underwriter(s) or dealer
manager(s), if any, an amendment or supplement to such Registration Statement,
Prospectus or Ancillary Filing that will correct such statement or omission or
effect such compliance;

(v) use its reasonable best efforts to prevent or obtain the withdrawal of any
stop order or other order suspending the use of any preliminary or final
Prospectus;

(vi) promptly (A) incorporate in a Prospectus supplement or post-effective
amendment such information as the managing underwriter(s) or dealer manager(s),
if any, and the Holders agree should be included therein relating to the plan of
distribution with respect to such Registrable Securities and (B) make all
required filings of such Prospectus supplement or post-effective amendment as
soon as reasonably practicable after being notified of the matters to be
incorporated in such Prospectus supplement or post-effective amendment;

(vii) furnish to each participating Holder and each underwriter or dealer
manager, if any, without charge, as many conformed copies as such Holder or
underwriter or dealer manager may reasonably request of the applicable
Registration Statement and any amendment or post-effective amendment thereto,
including financial statements and schedules, all documents incorporated therein
by reference and all exhibits (including those incorporated by reference);

(viii) deliver to each participating Holder and each underwriter or dealer
manager, if any, without charge, as many copies of the applicable Prospectus
(including each preliminary Prospectus) and any amendment or supplement thereto
as such Holder or underwriter or dealer manager may reasonably request (it being
understood that CS&L consents to the use of such Prospectus or any amendment or
supplement thereto by each participating Holder and the underwriter(s) or dealer
manager(s), if any, in connection with the offering and Sale of the Registrable
Securities covered by such Prospectus or any amendment or supplement thereto)
and such other documents as such participating Holder or underwriter or dealer
manager may reasonably request in order to facilitate the Sale of the
Registrable Securities by such Holder or underwriter or dealer manager;

(ix) on or prior to the date on which the applicable Registration Statement is
declared effective or becomes effective, use its reasonable best efforts to
register or qualify, and cooperate with each participating Holder, the managing
underwriter(s) or dealer manager(s), if any, and their respective counsel, in
connection with the registration or qualification of, such Registrable
Securities for offer and Sale under the securities or “blue sky” laws of each
state and other jurisdiction of the United States as any participating Holder

 

14



--------------------------------------------------------------------------------

or managing underwriter(s) or dealer manager(s), if any, or their respective
counsel reasonably request, and in any foreign jurisdiction mutually agreeable
to CS&L and the participating Holders, and do any and all other acts or things
reasonably necessary or advisable to keep such registration or qualification in
effect for so long as such Registration Statement remains in effect and so as to
permit the continuance of offers and Sales and dealings in such jurisdictions
for so long as may be necessary to complete the distribution of the Registrable
Securities covered by the Registration Statement; provided that CS&L will not be
required to qualify generally to do business in any jurisdiction where it is not
then so qualified, to take any action which would subject it to taxation or
general service of process in any such jurisdiction where it is not then so
subject or conform its capitalization or the composition of its assets at the
time to the securities or blue sky laws of any such jurisdiction;

(x) in connection with any Sale of Registrable Securities that will result in
such securities no longer being Registrable Securities, cooperate with each
participating Holder and the managing underwriter(s) or dealer manager(s), if
any, to (A) if the Registrable Securities are certificated, facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be Sold and not bearing any restrictive Securities Act legends and
(B) register such Registrable Securities in such denominations and such names as
such participating Holder or the underwriter(s) or dealer manager(s), if any,
may request at least two Business Days prior to such Sale of Registrable
Securities; provided that CS&L may satisfy its obligations hereunder without
issuing physical stock certificates through the use of the Depository Trust
Company’s Direct Registration System;

(xi) cooperate and assist in any filings required to be made with the Financial
Industry Regulatory Authority Inc. (or any successor organization) and each
securities exchange, if any, on which any of CS&L’s securities are then listed
or quoted and on each inter-dealer quotation system or trading market on which
any of CS&L’s securities are then quoted, and in the performance of any due
diligence investigation by any underwriter or dealer manager (including any
“qualified independent underwriter”) that is required to be retained in
accordance with the rules and regulations of each such exchange, and use its
reasonable best efforts to cause the Registrable Securities covered by the
applicable Registration Statement to be registered with or approved by such
other Governmental Authorities as may be necessary to enable the seller or
sellers thereof or the underwriter(s) or dealer manager(s), if any, to
consummate the Sale of such Registrable Securities;

(xii) not later than the effective date of the applicable Registration
Statement, provide a CUSIP number for all Registrable Securities and provide the
applicable transfer agent with printed certificates for the Registrable
Securities which are in a form eligible for deposit with the Depository Trust
Company; provided, that CS&L may satisfy its obligations hereunder without
issuing physical stock certificates through the use of the Depository Trust
Company’s Direct Registration System;

 

15



--------------------------------------------------------------------------------

(xiii) obtain for delivery to and addressed to each participating Holder and to
the underwriter(s) or dealer manager(s), if any, opinions from the general
counsel of CS&L, dated the effective date of the Registration Statement or, in
the event of an Underwritten Offering, the date of the closing under the
underwriting agreement or, in the event of an Exchange Offer, the date of the
closing under the dealer manager agreement or similar agreement or otherwise,
and in each such case in customary form and content for the type of Underwritten
Offering or Exchange Offer, as applicable;

(xiv) in the case of an Underwritten Offering or Exchange Offer, obtain for
delivery to and addressed to CS&L and the managing underwriter(s) or dealer
manager(s), if any, and, to the extent requested, each participating Holder, a
comfort letter from CS&L’s independent registered public accounting firm in
customary form and content for the type of Underwritten Offering or Exchange
Offer, dated the date of execution of the underwriting agreement or dealer
manager agreement or, if none, the date of commencement of the Exchange Offer,
and brought down to the closing, whether under the underwriting agreement or
dealer manager agreement, if applicable, or otherwise;

(xv) in the case of an Exchange Offer that does not involve a dealer manager,
provide to each participating Holder such customary written representations and
warranties or other covenants or agreements as may be requested by any
participating Holder comparable to those that would be included in an
underwriting or dealer manager agreement;

(xvi) use its reasonable best efforts to comply with all applicable rules and
regulations of the SEC and make generally available to its security holders, as
soon as reasonably practicable, but in any event no later than 90 days, after
the end of the 12-month period beginning with the first day of CS&L’s first
quarter commencing after the effective date of the applicable Registration
Statement, an earnings statement satisfying the provisions of Section 11(a) of
the Securities Act and covering the period of at least 12 months, but not more
than 18 months, beginning with the first month after the effective date of the
Registration Statement;

(xvii) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;

(xviii) cause all Registrable Securities covered by the applicable Registration
Statement to be listed on each securities exchange on which any of CS&L’s
securities are then listed or quoted and on each inter-dealer quotation system
or trading market on which any of CS&L’s securities are then quoted;

 

16



--------------------------------------------------------------------------------

(xix) provide (A) each Holder participating in the Registration, (B) the
underwriters (which term, for purposes of this Agreement, shall include any
Person deemed to be an underwriter within the meaning of Section 2(a)(11) of the
Securities Act), if any, of the Registrable Securities to be registered, (C) the
Sale or placement agent therefor, if any, (D) the dealer manager therefor, if
any, (E) counsel for such Holder, underwriters, agent, or dealer manager and
(F) any attorney, accountant or other agent or representative retained by such
Holder or any such underwriter or dealer manager, as selected by such Holder, in
each case, the opportunity to participate in the preparation of such
Registration Statement, each Prospectus included therein or filed with the SEC,
and each amendment or supplement thereto; and for a reasonable period prior to
the filing of such Registration Statement, upon execution of a customary
confidentiality agreement, make available for inspection upon reasonable notice
at reasonable times and for reasonable periods, by the parties referred to in
clauses (A) through (F) above, all pertinent financial and other records,
pertinent corporate and other documents and properties of the CS&L Group that
are available to CS&L, and cause all of the CS&L Group’s officers, directors and
employees and the independent public accountants who have certified its
financial statements to make themselves available at reasonable times and for
reasonable periods to discuss the business of CS&L and to supply all information
available to CS&L reasonably requested by any such Person in connection with
such Registration Statement as shall be necessary to enable them to exercise
their due diligence or other responsibility, subject to the foregoing; provided,
that in no event shall any member of the CS&L Group be required to make
available any information which the Board determines in good faith to be
competitively sensitive or confidential. The recipients of such information
shall coordinate with one another so that the inspection permitted hereunder
will not unnecessarily interfere with the CS&L Group’s conduct of business. Each
Holder agrees that information obtained by it as a result of such inspections
shall be deemed confidential and shall not be used by it as the basis for any
market transactions in the securities of CS&L or its Affiliates unless and until
such information is made generally available to the public by CS&L or such
Affiliate or for any reason not related to the Registration of Registrable
Securities;

(xx) in the case of an Underwritten Offering or Exchange Offer registering 20%
or more of the original number of Retained Shares (as adjusted pursuant to
Section 4.12), cause the senior executive officers of CS&L to participate at
reasonable times and for reasonable periods in the customary “road show”
presentations that may be reasonably requested by the managing underwriter(s) or
dealer manager(s), if any, and otherwise to facilitate, cooperate with, and
participate in each proposed offering contemplated herein and customary selling
efforts related thereto;

 

17



--------------------------------------------------------------------------------

(xxi) comply with all requirements of the Securities Act, Exchange Act and other
applicable laws, rules and regulations, as well as all applicable stock exchange
rules; and

(xxii) take all other customary steps reasonably necessary or advisable to
effect the Registration and distribution of the Registrable Securities
contemplated hereby.

(b) As a condition precedent to any Registration hereunder, CS&L may require
each Holder as to which any Registration is being effected to furnish to CS&L
such information regarding the distribution of such securities and such other
information relating to such Holder, its ownership of Registrable Securities and
other matters as CS&L may from time to time reasonably request in writing. Each
such Holder agrees to furnish such information to CS&L and to cooperate with
CS&L as reasonably necessary to enable CS&L to comply with the provisions of
this Agreement. If a Holder fails to promptly provide the requested information
after prior written notice of such request and the requested information is
required by applicable law to be included in the Registration Statement, CS&L
shall be entitled to refuse to include for registration such Holder’s
Registrable Securities or other shares of Common Stock in the Registration
Statement.

(c) Each Holder shall, as promptly as reasonably practicable, notify CS&L, at
any time when a Prospectus is required to be delivered (or deemed delivered)
under the Securities Act, of the occurrence of an event, of which such Holder
has knowledge, relating to such Holder or its Sale of Registrable Securities
thereunder requiring the preparation of a supplement or amendment to such
Prospectus so that, as thereafter delivered (or deemed delivered) to the
purchasers of such Registrable Securities, such Prospectus will not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they are made, not misleading.

(d) Windstream agrees (on behalf of itself and each member of the WHI Group),
and any other Holder agrees by acquisition of such Registrable Securities, that,
upon receipt of any written notice from CS&L of the occurrence of any event of
the kind described in Section 2.03(a)(iv), such Holder will treat such notice as
Offering Confidential Information and comply with Section 2.02(d), regardless of
the nature of the Registration, and will forthwith discontinue Sale of
Registrable Securities pursuant to such Registration Statement until such
Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 2.03(a)(iv), or until such Holder is advised in writing
by CS&L that the use of the Prospectus may be resumed. In the event CS&L shall
give any such notice, the period during which the applicable Registration
Statement is required to be maintained effective shall be extended by the number
of days during the period from and including the date of the giving of such
notice through the date when each seller of Registrable Securities covered by
such Registration Statement either receives the copies of the supplemented or
amended Prospectus contemplated by Section 2.03(a)(iv) or is advised in writing
by CS&L that the use of the Prospectus may be resumed.

 

18



--------------------------------------------------------------------------------

Section 2.04 Underwritten Offerings or Exchange Offers.

(a) If requested by the managing underwriter(s) for any Underwritten Offering or
dealer manager(s) for any Exchange Offer that is requested by Holders pursuant
to a Demand Registration under Section 2.01, CS&L shall enter into an
underwriting agreement or dealer manager agreement, as applicable, with such
underwriter(s) or dealer manager(s) for such offering, such agreement to be
reasonably satisfactory in substance and form to CS&L and the underwriter(s) or
dealer manager(s) and, if the WHI Group is a participating Holder, to the WHI
Group. Such agreement shall contain such representations and warranties by CS&L
and such other terms as are generally prevailing in agreements of that type.
Each Holder with Registrable Securities to be included in any Underwritten
Offering or Exchange Offer by such underwriter(s) or dealer manager(s) shall
enter into such underwriting agreement or dealer manager agreement at the
request of CS&L, which agreement shall contain such reasonable representations
and warranties by the Holder and such other reasonable terms as are generally
prevailing in agreements of that type.

(b) In the event of a CS&L Public Sale involving an offering of Common Stock or
other equity securities of CS&L in an Underwritten Offering (whether in a Demand
Registration or a Piggyback Registration, whether or not the Holders participate
therein), the Holders hereby agree, and, in the event of a CS&L Public Sale of
Common Stock or other equity securities of CS&L in an Underwritten Offering or
an Exchange Offer, CS&L shall agree, and it shall cause its executive officers
and directors to agree, if requested by the managing underwriter or underwriters
in such Underwritten Offering or by the Holder or the dealer manager or dealer
managers, in an Exchange Offer, not to effect any Sale or distribution
(including any offer to Sell, contract to Sell, short Sale or any option to
purchase) of any securities (except, in each case, as part of the applicable
Registration, if permitted hereunder) that are of the same type as those being
Registered in connection with such public offering and Sale, or any securities
convertible into or exchangeable or exercisable for such securities, during the
period beginning five days before, and ending 90 days (or such lesser period as
may be permitted by CS&L or the participating Holder(s), as applicable, or such
managing underwriter or underwriters) after, the effective date of the
Registration Statement filed in connection with such Registration (or, if later,
the date of the Prospectus), to the extent requested by such selling Person or
the managing underwriter or underwriters or dealer manager or dealer managers,
subject to such exceptions as are customarily provided in covenants of this
type. The participating Holders and CS&L, as applicable, also agree to execute
an agreement evidencing the restrictions in this Section 2.04(b) in customary
form, which form is reasonably satisfactory to CS&L or the participating
Holder(s), as applicable, and the underwriter(s) or dealer manager(s), as
applicable; provided that such restrictions may be included in the underwriting
agreement or dealer manager agreement, if applicable. CS&L may impose
stop-transfer instructions with respect to the securities subject to the
foregoing restriction until the end of the required stand-off period.

(c) No Holder may participate in any Underwritten Offering or Exchange Offer
hereunder unless such Holder (i) agrees to Sell such Holder’s securities on the
basis provided in any underwriting arrangements or dealer manager agreements
approved by CS&L or other Persons entitled to approve such arrangements and
(ii) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements, dealer manager agreements and other documents
reasonably required under the terms of such underwriting arrangements or dealer
manager agreements or this Agreement.

 

19



--------------------------------------------------------------------------------

Section 2.05 Registration Rights Agreement with Participating Banks.

If one or more members of the WHI Group decides to engage in a Private Debt
Exchange with one or more Participating Banks, CS&L shall enter into a
registration rights agreement with the Participating Banks in connection with
such Private Debt Exchange on terms and conditions consistent with this
Agreement providing any such Participating Bank with Registration-related right
and obligations consistent with those provided to the WHI Group pursuant to this
Agreement (other than the voting provisions contained in Article III hereof) and
reasonably satisfactory to CS&L and the WHI Group. Unless and until such
additional registration rights agreement is entered into by CS&L and a
Participating Bank, such Participating Bank shall be entitled to the rights of a
Transferee under this Agreement. Each exercise of rights to Demand Registration
made pursuant to any such registration rights agreement entered into pursuant to
this Section 2.05, or pursuant to any exercise of such rights by a Participating
Bank in its capacity as a Transferee, shall count as a Demand Registration for
purposes of Section 2.01(b).

Section 2.06 Registration Expenses Paid by CS&L.

In the case of any Registration of Registrable Securities required pursuant to
this Agreement, CS&L shall pay all Registration Expenses regardless of whether
the Registration Statement becomes effective; provided, however, that CS&L shall
not be required to pay for any expenses of any Registration begun pursuant to
Section 2.01 if the Demand Registration request is subsequently withdrawn at the
request of the Holders of a majority of the Registrable Securities to be
Registered (in which case all participating Holders shall bear such expenses pro
rata in accordance with the number of Registrable Securities requested to be
registered by each Holder), unless the Holders of a majority of the Registrable
Securities agree to forfeit their right to one Demand Registration to which they
have the right pursuant to Section 2.01(b).

Section 2.07 Indemnification.

(a) CS&L agrees to indemnify and hold harmless, to the full extent permitted by
law, each Holder whose shares are included in a Registration Statement, such
Holder’s Affiliates and their respective officers, directors, agents, advisors,
employees and each Person, if any, who controls (within the meaning of the
Securities Act or the Exchange Act) such Holder, from and against any and all
losses, claims, damages, liabilities (or actions or proceedings in respect
thereof, whether or not such indemnified party is a party thereto) and expenses,
joint or several (including reasonable costs of investigation and legal
expenses) (each, a “Loss” and collectively “Losses”) arising out of or based
upon (i) any untrue or alleged untrue statement of a material fact contained or
incorporated by reference in any Registration Statement under which the offering
and Sale of such Registrable Securities was Registered under the Securities Act
(including any final or preliminary Prospectus contained therein or any
amendment thereof or supplement thereto or any documents incorporated by
reference therein), or any such statement made in any free writing prospectus
(as defined in Rule 405 under the Securities Act) that CS&L has filed or is
required to file pursuant to Rule 433(d) of the Securities Act or any Ancillary
Filing, (ii) any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a Prospectus, preliminary Prospectus or free writing prospectus, in
light of the circumstances under

 

20



--------------------------------------------------------------------------------

which they were made) not misleading; provided, that with respect to any untrue
statement or omission or alleged untrue statement or omission made in any
Prospectus, the indemnity agreement contained in this paragraph shall not apply
to the extent that any such liability results from or arises out of (A) the fact
that a current copy of the Prospectus was not sent or given to the Person
asserting any such liability at or prior to the written confirmation of the Sale
of the Registrable Securities concerned to such Person if it is determined by a
court of competent jurisdiction in a final and non-appealable judgment that CS&L
has provided such Prospectus and it was the responsibility of such Holder or its
agents to provide such Person with a current copy of the Prospectus and such
current copy of the Prospectus would have cured the defect giving rise to such
liability, (B) the use of any Prospectus by or on behalf of any Holder after
CS&L has notified such Person (x) that such Prospectus contains or incorporates
by reference an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
(y) that a stop order has been issued by the SEC with respect to a Registration
Statement or (z) that a Disadvantageous Condition exists, or (C) information
furnished in writing by such Holder or on such Holder’s behalf, in either case
expressly for use in such Registration Statement, Prospectus, free writing
prospectus or Ancillary Filing relating to such Holder’s Registrable Securities.
This indemnity shall be in addition to any liability CS&L may otherwise have,
including under the Separation and Distribution Agreement. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of such Holder or any indemnified party and shall survive the Sale of
such securities by such Holder.

(b) Each participating Holder whose Registrable Securities are included in a
Registration Statement agrees (severally and not jointly) to indemnify and hold
harmless, to the full extent permitted by law, CS&L, its directors, officers,
agents, advisors, employees and each Person, if any, who controls (within the
meaning of the Securities Act and the Exchange Act) CS&L from and against any
and all Losses (i) arising out of or based upon information furnished in writing
by such Holder or on such Holder’s behalf to CS&L, in either case expressly for
use in a Registration Statement, Prospectus, free writing prospectus or
Ancillary Filing relating to such Holder’s Registrable Securities or
(ii) arising out of or based upon (A) the fact that a current copy of the
Prospectus was not sent or given to the Person asserting any such liability at
or prior to the written confirmation of the Sale of the Registrable Securities
concerned to such Person if it is determined by a court of competent
jurisdiction in a final and non-appealable judgment that it was the
responsibility of such Holder or its agent to provide such Person with a current
copy of the Prospectus and such current copy of the Prospectus would have cured
the defect giving rise to such liability, or (B) the use of any Prospectus by or
on behalf of any Holder after CS&L has notified such Person (x) that such
Prospectus contains or incorporates by reference an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, (y) that a stop order has been
issued by the SEC with respect to a Registration Statement or (z) that a
Disadvantageous Condition exists. This indemnity shall be in addition to any
liability the participating Holder may otherwise have, including under the
Separation and Distribution Agreement. In no event shall the liability of any
participating Holder hereunder be greater in amount than the dollar amount of
the net proceeds received by such holder under the Sale of the Registrable
Securities giving rise to such indemnification obligation. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of CS&L or any indemnified party.

 

21



--------------------------------------------------------------------------------

(c) Any claim or action with respect to which a party (an “Indemnifying Party”)
may be obligated to provide indemnification to any Person entitled to
indemnification hereunder (an “Indemnitee”) shall be subject to the procedures
for indemnification set forth in Section 7.7 of the Separation and Distribution
Agreement.

(d) If for any reason the indemnification provided for in Section 2.07(a) or
Section 2.07(b) is unavailable to an Indemnitee or insufficient to hold it
harmless as contemplated by Section 2.07(a) or Section 2.07(b), then the
Indemnifying Party shall contribute to the amount paid or payable by the
Indemnitee as a result of such Loss in such proportion as is appropriate to
reflect the relative fault of the Indemnifying Party on the one hand and the
Indemnitee on the other hand. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Indemnifying Party or the Indemnitee and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such untrue statement or omission. For the avoidance of
doubt, the establishment of such relative fault, and any disagreements or
disputes relating thereto, shall be subject to Section 4.03. Notwithstanding
anything in this Section 2.07(d) to the contrary, no Indemnifying Party (other
than CS&L) shall be required pursuant to this Section 2.07(d) to contribute any
amount in excess of the amount by which the net proceeds received by such
Indemnifying Party from the Sale of Registrable Securities in the offering to
which the Losses of the Indemnitees relate (before deducting expenses, if any)
exceeds the amount of any damages which such Indemnifying Party has otherwise
been required to pay by reason of such untrue statement or omission. The parties
hereto agree that it would not be just and equitable if contribution pursuant to
this Section 2.07(d) were determined by pro rata allocation or by any other
method of allocation that does not take account of the equitable considerations
referred to in this Section 2.07(d). No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. The amount paid or payable by an Indemnitee
hereunder shall be deemed to include, for purposes of this Section 2.07(d), any
legal or other expenses reasonably incurred by such Indemnitee in connection
with investigating, preparing to defend or defending against or appearing as a
third party witness in respect of, or otherwise incurred in connection with, any
such loss, claim, damage, expense, liability, action, investigation or
proceeding. If indemnification is available under this Section 2.07, the
Indemnifying Parties shall indemnify each Indemnitee to the full extent provided
in Section 2.07(a) and Section 2.07(b) without regard to the relative fault of
said Indemnifying Parties or Indemnitee. Any Holders’ obligations to contribute
pursuant to this Section 2.07(d) are several and not joint.

Section 2.08 Reporting Requirements; Rule 144.

Until the earlier of (a) the expiration or termination of this Agreement in
accordance with its terms and (b) the date upon which the WHI Group ceases to
own any Registrable Securities, CS&L shall use its commercially reasonable
efforts to be and remain in compliance with the periodic filing requirements
imposed under the SEC’s rules and regulations, including the

 

22



--------------------------------------------------------------------------------

Exchange Act, and any other applicable laws or rules, and thereafter shall
timely file such information, documents and reports as the SEC may require or
prescribe under Sections 13, 14 and 15(d), as applicable, of the Exchange Act in
order to enable the WHI Group to Sell Registrable Securities without
registration under the Securities Act consistent with the exemptions from
registration under the Securities Act provided by (i) Rule 144 or Regulation S
under the Securities Act, as amended from time to time, or (ii) any similar SEC
rule or regulation then in effect. From and after the date hereof through the
earlier of the expiration or termination of this Agreement in accordance with
its terms and the date upon which the WHI Group ceases to own any Registrable
Securities, CS&L shall forthwith upon request furnish any Holder (x) a written
statement by CS&L as to whether it has complied with such requirements and, if
not, the specifics thereof, (y) a copy of the most recent annual or quarterly
report of CS&L, and (z) such other reports and documents filed by CS&L with the
SEC, as such Holder may reasonably request in availing itself of an exemption
for the offering and Sale of Registrable Securities without registration under
the Securities Act.

Section 2.09 Registration Rights Covenant.

CS&L covenants that it will not, and it will cause the members of the CS&L Group
not to, grant any right of registration under the Securities Act relating to any
of its shares of Common Stock or other securities to any Person other than
pursuant to this Agreement, unless the rights so granted to another Person do
not limit or restrict the right of the Holder(s) hereunder.

ARTICLE III

STOCKHOLDER’S AGREEMENT

Section 3.01 Voting of CS&L Common Stock.

(a) From the date of this Agreement and until the date that the WHI Group ceases
to own any Retained Shares, Windstream shall, and shall cause each member of the
WHI Group to (in each case, to the extent that it owns any Retained Shares), be
present, in person or by proxy, at each and every CS&L stockholder meeting, and
otherwise to cause all Retained Shares owned by them to be counted as present
for purposes of establishing a quorum at any such meeting, and to vote or
consent on any matter (including waivers of contractual or statutory rights), or
cause to be voted or consented on any such matter, all such Retained Shares in
proportion to the votes cast by the other holders of Common Stock on such
matter.

(b) From the date of this Agreement and until the date that the WHI Group ceases
to own any Retained Shares, Windstream hereby grants, and shall cause each
member of the WHI Group (in each case, to the extent that it owns any Retained
Shares) to grant, an irrevocable proxy, which shall be deemed coupled with an
interest sufficient in law to support an irrevocable proxy to CS&L or its
designees, to vote, with respect to any matter (including waivers of contractual
or statutory rights), all Retained Shares owned by it in proportion to the votes
cast by the other holders of Common Stock on such matter; provided, that
(i) such proxy shall automatically be revoked as to a particular Retained Share
upon any Sale of such Retained Share from a member of the WHI Group to a Person
other than a member of the WHI Group and (ii) nothing in this Section 3.01(b)
shall limit or prohibit any such Sale.

 

23



--------------------------------------------------------------------------------

Section 3.02 Certain Additional Agreements.

(a) From the date of this Agreement and until the date that the WHI Group ceases
to own any Retained Shares, no member of the WHI Group (excluding individuals
serving as executive officers or directors) shall directly or indirectly
(i) seek a seat on the board of directors of CS&L whether through formal
nomination procedures under CS&L’s Articles of Amendment and Restatement and
Amended and Restated Bylaws or otherwise, and the WHI Group shall not support
any individual for nomination or election to the board of directors of CS&L
(except pursuant to the proportional voting requirements set forth in
Section 3.01); (ii) engage in proxy or written consent solicitations or contests
or in any way participate in (other than by voting its shares of Common Stock in
a way that does not violate this Agreement), any solicitation of any proxy,
consent or other authority to vote any shares of Common Stock; (iii) submit a
stockholder proposal or any other agenda item at or with respect to any
stockholder meeting; or (iv) exercise any other rights as a stockholder of CS&L
in a manner that is intended to influence or control the management, governance
or policies of CS&L.

(b) From the date of this Agreement and until the date that the WHI Group ceases
to own any Retained Shares, no member of the WHI Group (excluding individuals
serving as executive officers or directors) shall purchase or otherwise acquire
any shares of Common Stock other than (i) the Retained Shares, (ii) any and all
securities of CS&L into which the Retained Shares are converted, exchanged or
substituted in any recapitalization or other capital reorganization by CS&L,
(iii) any and all securities of any kind whatsoever of CS&L or any successor or
permitted assign of CS&L (whether by merger, consolidation, sale of assets or
otherwise) which may be issued on or after the date hereof in respect of, in
conversion of, in exchange for or in substitution of, the Retained Shares,
(iv) pursuant to stock dividends and stock splits and (v) any acquisitions
allowed pursuant to the Employee Matters Agreement, dated April 24, 2015,
between WHI and CS&L, in order for a member of WHI Group to acquire shares of
Common Stock solely for the purpose of satisfying tax withholding obligations
with respect to employees of WHI Group.

Section 3.03 Specific Performance.

(a) Windstream acknowledges and agrees (on behalf of itself and each member of
the WHI Group) that CS&L will be irreparably damaged in the event any of the
provisions of this Article III are not performed by Windstream in accordance
with their terms or are otherwise breached. Accordingly, it is agreed that CS&L
shall be entitled to an injunction to prevent breaches of this Article III and
to specific enforcement of the provisions of this Article III in any action
instituted in any court of the United States or any state having subject matter
jurisdiction over such action.

 

24



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

Section 4.01 Term.

This Agreement shall terminate upon the earlier of (a) five years after the
Distribution Date, (b) the time at which all Registrable Securities are held by
Persons other than Holders and (c) the time at which all Registrable Securities
have been Sold in accordance with one or more Registration Statements; provided,
that the provisions of Section 2.06 and Section 2.07 and this Article IV shall
survive any such termination.

Section 4.02 Counterparts; Entire Agreement; Corporate Power.

(a) This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each party and delivered to each
other party.

(b) This Agreement and the exhibit hereto contain the entire agreement between
the parties with respect to the subject matter hereof, supersedes all previous
agreements, negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter and there are no agreements or
understandings between the parties with respect to such subject matter other
than those set forth or referred to herein.

(c) Windstream represents on behalf of itself and each other member of the WHI
Group, and CS&L represents on behalf of itself and each other member of the CS&L
Group, as follows: (i) each such Person has the requisite corporate or other
power and authority and has taken all corporate or other action necessary in
order to execute, deliver and perform this Agreement and to consummate the
transactions contemplated hereby, and (ii) this Agreement has been duly executed
and delivered by it and constitutes a valid and binding agreement of it
enforceable in accordance with the terms hereof.

Section 4.03 Disputes.

(a) Any dispute, controversy or claim arising out of or relating to this
Agreement, including the validity, interpretation, breach or termination hereof
(a “Dispute”), shall be resolved in accordance with the procedures set forth in
the Separation and Distribution Agreement, which shall be the sole and exclusive
procedures for the resolution of any such Dispute unless otherwise specified in
this Agreement or in the Separation and Distribution Agreement.

(b) This Agreement (and any claims or disputes arising out of or related hereto
or to the transactions contemplated hereby or to the inducement of any party to
enter herein, whether for breach of contract, tortious conduct or otherwise and
whether predicated on common law, statute or otherwise) shall be governed by and
construed and interpreted in accordance with the laws of the State of New York,
including all matters of validity, construction, effect, enforceability,
performance and remedies.

(c) THE PARTIES EXPRESSLY WAIVE AND FOREGO ANY RIGHT TO TRIAL BY JURY.

 

25



--------------------------------------------------------------------------------

Section 4.04 Amendment.

No provisions of this Agreement shall be deemed waived, amended, supplemented or
modified by any party, unless such waiver, amendment, supplement or modification
is in writing and signed by the authorized representative of CS&L, if such
waiver, amendment, supplement or modification is sought to be enforced against
CS&L, or the Holders of a majority of the Registrable Securities, if such
waiver, amendment, supplement or modification is sought to be enforced against
one or more Holders.

Section 4.05 Waiver of Default.

Waiver by any party of any default by the other party of any provision of this
Agreement shall not be deemed a waiver by the waiving party of any subsequent or
other default, nor shall it prejudice the rights of such party. No failure or
delay by any party in exercising any right, power or privilege under this
Agreement shall operate as a waiver thereof nor shall a single or partial
exercise thereof prejudice any other or further exercise thereof or the exercise
of any other right, power or privilege.

Section 4.06 Successors, Assigns and Transferees.

(a) This Agreement and all provisions hereof shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. CS&L may assign this Agreement at any time in connection with a sale or
acquisition of CS&L, whether by merger, consolidation, sale of all or
substantially all of CS&L’s assets, or similar transaction, without the consent
of the Holders; provided, that the successor or acquiring Person agrees in
writing to assume all of CS&L’s rights and obligations under this Agreement.
Windstream may assign this Agreement to any member of the WHI Group or at any
time in connection with a sale or acquisition of WHI or Windstream, whether by
merger, consolidation, sale of all or substantially all of WHI’s or Windstream’s
assets, or similar transaction, without the consent of CS&L.

(b) The WHI Group shall be permitted to Sell without restriction all or any
portion of its Registrable Securities except that, because such Securities have
not been registered under the Securities Act or any applicable state securities
laws, it is agreed that such Securities may not be offered, Sold or transferred
except (1) pursuant to the registration provisions of the Securities Act and
applicable state securities laws, or (2) upon receipt by CS&L of a legal opinion
reasonably acceptable to CS&L from counsel reasonably acceptable to CS&L, as
well as such other documentation requested by CS&L, that registration under such
laws is not required in connection with such offer, Sale or transfer. Upon any
such Sale, The WHI Group shall be permitted to assign its Registration-related
rights and obligations under this Agreement relating to the Registrable
Securities Sold to the following transferees: (i) any member of the WHI Group to
which Registrable Securities are Sold, (ii) one or more Participating Banks to
which Registrable Securities are Sold and (iii) any transferee to which
Registrable Securities representing at least 5% of CS&L’s then issued and
outstanding shares of Common Stock are Sold, calculated on a fully diluted
basis; provided, that, in each such case, (x) CS&L is given written notice prior
to or at the time of such Sale stating the name and address of the transferee
and identifying the securities with respect to which the Registration-related
rights and obligations are being Sold and (y) the transferee executes a
counterpart in the form attached hereto as Exhibit A and delivers the same to
CS&L (any such transferee in such Sale, a “Transferee”). In

 

26



--------------------------------------------------------------------------------

connection with the Sale of Registrable Securities, a Transferee or Subsequent
Transferee shall be permitted to Sell any portion of its Registrable Securities,
if such Sale complies with all of the restrictions set forth in the first
sentence of this Section 4.06(b). Upon any such Sale made in compliance with the
terms set forth herein, a Transferee or Subsequent Transferee shall be permitted
to assign its Registration-related rights and obligations under this Agreement
relating to such Registrable Securities to the following subsequent transferees:
(x) an Affiliate of such Transferee to which Registrable Securities are Sold, or
(y) any transferee to which Registrable Securities representing at least 5% of
CS&L’s then issued and outstanding shares of Common Stock are Sold, calculated
on a fully diluted basis; provided that, in the cases of clauses (x) and (y),
(i) CS&L is given written notice prior to or at the time of such Sale stating
the name and address of the subsequent transferee and identifying the securities
with respect to which the Registration-related rights and obligations are being
assigned and (ii) the subsequent transferee executes a counterpart in the form
attached hereto as Exhibit A and delivers the same to CS&L (any such subsequent
transferee, a “Subsequent Transferee”). In all cases, the Registration Rights
shall not be transferred unless the transferee thereof executes a counterpart
attached hereto as Exhibit A and delivers the same to CS&L. Any transfers of
Registrable Securities not made in accordance with the provisions of this
Section 4.06 shall cause such securities to no longer be deemed to be
Registrable Securities under this Agreement.

Section 4.07 Further Assurances.

In addition to the actions specifically provided for elsewhere in this
Agreement, each of the parties hereto shall use its commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, all things reasonably necessary, proper or advisable on its part under
applicable laws, regulations and agreements, to consummate and make effective
the transactions contemplated by this Agreement.

Section 4.08 Performance.

Windstream shall cause to be performed, and hereby guarantees the performance
of, all actions, agreements and obligations set forth in this Agreement to be
performed by any member of the WHI Group. CS&L shall cause to be performed, and
hereby guarantees the performance of, all actions, agreements and obligations
set forth in this Agreement to be performed by any member of the CS&L Group.
Each party (including its permitted successors and assigns) further agrees that
it shall (a) give timely notice of the terms, conditions and continuing
obligations contained in this Section 4.08 to all of the other members of its
Group and (b) cause all of the other members of its Group not to take, or omit
to take, any action which action or omission would violate or cause such party
to violate this Agreement.

Section 4.09 Notices.

All notices, requests, claims, demands or other communications under this
Agreement shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service, by facsimile or electronic transmission with receipt confirmed
(followed by delivery of an original via overnight courier service), or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this
Section 4.09):

 

27



--------------------------------------------------------------------------------

If to Windstream, to:

Windstream Services, LLC

4001 Rodney Parham Road

Little Rock, Arkansas 72212

Attention: General Counsel

If to CS&L, to:

Communications Sales & Leasing, Inc.

10802 Executive Center Drive

Benton Building Suite 300

Little Rock, AR 72211

Attention: Chief Executive Officer

Any party may, by notice to the other party, change the address and contact
person to which any such notices are to be given.

Section 4.10 Severability.

If any provision of this Agreement or the application hereof to any Person or
circumstance is determined by a court of competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions hereof, or the application of
such provision to Persons or circumstances or in jurisdictions other than those
as to which it has been held invalid or unenforceable, shall remain in full
force and effect and shall in no way be affected, impaired or invalidated
thereby. Upon such determination, the parties shall negotiate in good faith in
an effort to agree upon such a suitable and equitable provision to effect the
original intent of the parties.

Section 4.11 No Reliance on Other Party.

The parties hereto represent to each other that this Agreement is entered into
with full consideration of any and all rights which the parties hereto may have.
The parties hereto have relied upon their own knowledge and judgment and have
conducted such investigations they and their in-house counsel have deemed
appropriate regarding this Agreement and their rights in connection with this
Agreement. The parties hereto are not relying upon any representations or
statements made by any other party, or any such other party’s employees, agents,
representatives or attorneys, regarding this Agreement, except to the extent
such representations are expressly set forth or incorporated in this Agreement.
The parties hereto are not relying upon a legal duty, if one exists, on the part
of any other party (or any such other party’s employees, agents, representatives
or attorneys) to disclose any information in connection with the execution of
this Agreement or its preparation, it being expressly understood that no party
hereto shall ever assert any failure to disclose information on the part of any
other party as a ground for challenging this Agreement or any provision hereof.

 

28



--------------------------------------------------------------------------------

Section 4.12 Registrations, Exchanges, etc.

(a) Notwithstanding anything to the contrary that may be contained in this
Agreement, the provisions of this Agreement shall apply to the full extent set
forth herein with respect to (i) any shares of Common Stock, now or hereafter
authorized to be issued, (ii) any and all securities of CS&L into which the
shares of Common Stock are converted, exchanged or substituted in any
recapitalization or other capital reorganization by CS&L and (iii) any and all
securities of any kind whatsoever of CS&L or any successor or permitted assign
of CS&L (whether by merger, consolidation, sale of assets or otherwise) which
may be issued on or after the date hereof in respect of, in conversion of, in
exchange for or in substitution of, the shares of Common Stock, and shall be
appropriately adjusted for any stock dividends, or other distributions, stock
splits or reverse stock splits, combinations, recapitalizations, mergers,
consolidations, exchange offers or other reorganizations occurring after the
date hereof.

Section 4.13 Mutual Drafting.

This Agreement shall be deemed to be the joint work product of the parties, and
any rule of construction that a document shall be interpreted or construed
against a drafter of such document shall not be applicable.

[The remainder of this page has been left blank intentionally.]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their authorized representatives as of the date first above written.

 

Windstream Services, LLC By:

/s/ Anthony W. Thomas

Name: Anthony W. Thomas Title: President and CEO Communications Sales & Leasing,
Inc. By:

/s/ Kenneth A. Gunderman

Name: Kenneth A. Gunderman Title: President & CEO

[Signature Page to Stockholder’s and Registration Rights Agreement]



--------------------------------------------------------------------------------

Exhibit A

Form of

Agreement to be Bound

THIS INSTRUMENT forms part of the Stockholder’s and Registration Rights
Agreement (the “Agreement”), dated as of April 24, 2015 by and between
Windstream Services, LLC, a Delaware limited liability company (“Windstream”),
and Communications Sales & Leasing, Inc., a Maryland corporation. The
undersigned hereby acknowledges having received a copy of the Agreement and
having read the Agreement in its entirety, and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, hereby agrees that the terms and conditions of
the Agreement binding upon and inuring to the benefit of Windstream shall be
binding upon and inure to the benefit of the undersigned and its successors and
permitted assigns as if it were an original party to the Agreement.

IN WITNESS WHEREOF, the undersigned has executed this instrument on this     
day of                     , 20    .

 

 

(Signature of transferee)

 

 

 

Print name

 

A-1